Sognier, Judge.
Epps Air Service, Inc. (Epps) sued DeKalb County and others to recover damages to an airplane operated by Epps when the airplane collided with a DeKalb County maintenance truck on the property of the DeKalb-Peachtree Airport. DeKalb County was allowed by the trial court to amend its counterclaim to include a claim based on the indemnity provision in the lease agreement between the County and Epps. The jury found in favor of DeKalb County for its expenses and attorney fees under the indemnity agreement. Epps brings this appeal contending that the trial court erred by denying its motion for directed verdict and by approving the jury verdict on the indemnification issue.
Appellant questions the scope of the indemnity provision and contends that it does not extend to negligent activities on the taxiways and runways, but only to those occurring on the leased premises. We hold otherwise. The lease agreement provides that “[Appellant] *53shall have the nonexclusive right to joint use of the runways and taxiways on the airport property. . . .” Since the runways and taxiways are a part of the demised premises the indemnification agreement is accordingly applicable.
Decided February 29, 1984.
Andrew J. Hinton, Jr., for appellant.
Michael H. Schroder, R. Coleman Miller, for appellees.
We have examined the remaining arguments made by appellant and find they are all without merit.
Therefore, the trial court did not err by denying appellant’s motion for directed verdict and approving the jury verdict.

Judgment affirmed.


Quillian, P. J., and Pope, J., concur.